Plaintiff’s petition, as amended, claims that the Government allegedly misused certain unpatented inventions which plaintiff allegedly made under an HEW predoctoral fellowship, and also claims that HEW, NIH “refused to properly and fully review same Grant Application (possibly) resulting in unjust enrichment to the United States of America Government and grantees.” In a supplemental petition, filed June 4,1975, plaintiff seeks, inter alia, refund of copyright and patent application filing fees, assenting certain irregularities by the Government in reviewing the applications, arid that he “continues to be distracted and very mentally disturbed ¡by crimes and harass-ments against [plaintiff].” On June 20,1975 the court issued the following order:
Before SkeltoN, Judge, Presiding, Kuiizig and BeNNEtt, Judges.
“This case comes before the court on defendant’s motion, filed March 24, 1975, for summary judgment to dismiss the claims alleged in plaintiff’s petition, as amended, and on the court’s own motion, under Rule 102(b) (1), as to plaintiff’s supplemental petition, filed June 4,1975. Upon consideration thereof, together with plaintiff’s objections to defendant’s motion for summary judgment, without oral argument, it is concluded that as to' the claims set forth in plaintiff’s petition, as amended, plaintiff is'not entitled to recover on the •basis of 28 U.S.C. § 2401, Court of Claims Rule 101(f) and the decision in United States v. King, 395 U.S. 1 (1969) *973and that as to the claims asserted in plaintiff’s supplemental petition, filed June 4,1975, plaintiff is not entitled to recover on the basis of the decision by tliis court in Weir v. United States, 200 Ct.Cl. 501, 474 F.2d 617, cert. denied 414 U.S. 1066 (1973).
“it is therefore ordered that defendant’s motion, filed March 24, 1975, for summary judgment is granted and plaintiff’s petition, as amended and plaintiff’s supplemental petition, filed June 4,1975, are dismissed.”
Plaintiff’s motion for relief from judgment or order, request for permission to amend petition, and motion for rehearing were denied October 10,1975.